Case 1:15-cv-00220-TWP-MJD Document 166 Filed 06/23/21 Page 1 of 2 PageID #: 3246




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

    ASHLEE and RUBY HENDERSON a married couple )
                                        ,



    and L.W.C.H., by his parent and next friend )
    Ruby Henderson, et al.,                     )
                                                ) No. 1:15-cv-220-TWP-
                                                MJD
                            Plaintiffs          )
                                                )
                     v.                         )
                                                )
    KRISTINA BOX, in her official capacity as )
    Indiana State Health Commissioner, et al.,  )
                                                )
                            Defendants.         )

             NOTICE OF SETTLEMENT OF ATTORNEY FEES

          Comes now Plaintiffs by counsel, Richard Mann and Megan

    Gehring (Mann Law), and hereby give Notice that Mann Law and

    Defendants have reached a settlement of attorney fees in this matter.



                             Respectfully submitted,

    /s/ Richard A. Mann                            /s/ Megan Gehring
    Richard A. Mann                                Megan Gehring
    Mann Law, P.C.                                 Mann Law, P.C.
    3750 Kentucky Ave.                             3750 Kentucky Ave.
    Indianapolis, IN 46221                         Indianapolis, IN 46221
    Tel: (317) 388-5600                            Tel: 317-388-5600
    Fax: (317) 388-5630                            Fax: 317-388-5630
    E-mail: RMann@mannlaw.us                       Email: MGehring@mannlaw.us




                                     Page 1 of 2
Case 1:15-cv-00220-TWP-MJD Document 166 Filed 06/23/21 Page 2 of 2 PageID #: 3247




                               CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a copy of the foregoing Notice

     Settlement of Attorney Fees was filed electronically on the 23rd day of June,

     2021. Notice of this filing will be sent to all counsel of record by operation

     of the Court’s electronic filing system.



                                             /s/Richard A. Mann




                                       Page 2 of 2
